
	
		III
		109th CONGRESS
		2d Session
		S. RES. 448
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2006
			Mr. Nelson of Nebraska
			 (for himself, Mr. Chambliss,
			 Mr. Craig, and Mr. Allen) submitted the following resolution; which
			 was referred to the Committee on the
			 Judiciary
		
		
			September 6, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Life Insurance Awareness Month. 
	
	
		Whereas life insurance is an essential part of a sound
			 financial plan;
		Whereas life insurance provides financial security for
			 families by helping surviving members meet immediate and long-term financial
			 obligations and objectives in the event of a premature death in their
			 family;
		Whereas approximately 68,000,000 United States citizens
			 lack the adequate level of life insurance coverage needed to ensure a secure
			 financial future for their loved ones;
		Whereas life insurance products protect against the
			 uncertainties of life by enabling individuals and families to manage the
			 financial risks of premature death, disability, and long-term care;
		Whereas individuals, families, and businesses can benefit
			 from professional insurance and financial planning advice, including an
			 assessment of their life insurance needs; and
		Whereas numerous groups supporting life insurance have
			 designated September 2006 as National Life Insurance Awareness
			 Month as a means to encourage consumers to—
			(1)become more aware
			 of their life insurance needs;
			(2)seek professional
			 advice regarding life insurance; and
			(3)take the actions
			 necessary to achieve financial security for their loved ones: Now therefore, be
			 it
			
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Life Insurance Awareness Month;
			 and
			(2)calls on the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, and the citizens of the United States to observe the month with
			 appropriate programs and activities.
			
